UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7927


ROGER STEVENSON,

                Plaintiff – Appellant,

          v.

APRIL SHOUP, Unit Manager at the Marion Correctional
Institution; JASON DOBSON, Case Manager; TURNER SOUTH,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:08-cv-00305-GCM)


Submitted:   March 28, 2011                 Decided:   April 7, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Stevenson, Appellant Pro Se.     Elizabeth F. Parsons,
Assistant  Attorney General,  Raleigh,  North  Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger    Stevenson     appeals         the    district    court’s    orders

granting      summary     judgment      in       favor    of    Defendants      in     his

42 U.S.C.     § 1983     (2006)   civil      rights       action     and   denying     his

motions under Fed. R. Civ. P. 52 and 59(e), for a more definite

statement, and for a copy of the appellate record.                              We have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm    for      the   reasons     stated         by    the   district    court.

Stevenson     v.    Shoup,    No. 3:08-cv-00305-GCM              (W.D.N.C.      Oct.    9,

2009; July 30, 2010; Sept. 7, 2010).                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2